         Case 1:19-cr-00463-DLC Document 254
                                         253 Filed 03/01/21
                                                   02/26/21 Page 1 of 1


                                          LAW OFFICES

                                  NEIL M. SCHUSTER
                                            SUITE 2C
                                       555 N.E. 15th STREET
                                     MIAMI, FLORIDA 33132
NEIL M. SCHUSTER *                                                       TELEPHONE (305 ) 416 - 0324
ANDREW HORN                                                              TELECOPIER(305 ) 416 - 0325
    OF COUNSEL                                                         e-mail:nei l@neilm schu ster.com
*ALSO ADMITTED IN COLORADO &
 DISTRICT OF COLUMBIA.

                                        February 26, 2021


                                                            MEMO ENDORSED
BY ECF

Honorable Denise L. Cote
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

       Re:       United States v. Zalmund Zirkind, S9 19 Cr. 463 (DLC)
                 LETTER MOTION FOR RETURN OF DEFENDANT’S PASSPORTS AND
                 DISCHARGE OF BOND

Dear Judge Cote:

      Consistent with the Court’s order Zalmund Zirkind timely surrendered to FCI Otisville
SCP on Friday February 26, 2021.

        The Defendant respectfully requests that an order enter permitting the return of his United
States and Canadian passports, presently in the custody of Pretrial Services to the undersigned
counsel or co-counsel, Johanna Zapp, so they may be returned to the Defendant’s family.

        The Defendant also respectfully requests the discharge of the Defendant’s bond and
collateral posted consistent with the Order of August 4, 2020, DE 72, with additional executed
sureties submitted on August 13, 2020. The bond sought to be discharged was secured by property
owned and the signatures of six cosigners: Aaron Cunin, Shaina Munitz, Yaakov Munitz, Nechama
Turk, Israel Zirkind, and Shalom Zirkind.

        The undersigned discussed this motion with USPO Rothman of Pretrial Services and
AUSA Swett who have no objections to the relief requested. We thank Your Honor for your
review.

                                             Very truly yours,          Application GRANTED.

                                             /s Neil M. Schuster        SO ORDERED
                                             Neil M. Schuster           March 1, 2021
NMS:asnd
Parties by ECF
